     8:19-cv-00196-RFR-CRZ Doc # 1 Filed: 05/03/19 Page 1 of 5 - Page ID # 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                                      8:19CV196
       vs.

AMBER G. HEATH; and ATLANTIC
CREDIT & FINANCE, INC.,

                       Defendants.

                                          COMPLAINT

       Comes now the Plaintiff by Joseph P. Kelly, United States Attorney for the District of

Nebraska and Robert L. Homan, Assistant United States Attorney for this District, and for its cause

of action alleges:

       (1)     This is a civil action brought by the United States of America under the provisions

of 28 U.S.C. § 1345.

       (2)     John L. Heath (Borrower) died on December 8, 2017. John L. Heath and Amber

G. Heath held title as joint tenants with right of survivorship, and upon John L. Heath’s passing,

Amber G. Heath held title to the property in fee simple.

       (3)     Service may be made in the following manner:

               (a)     Defendant, Amber G. Heath may be served by delivering a copy of the

               Summons and Complaint to her in Washington County, Idaho, within the

               jurisdiction of this court, pursuant to Neb. Rev. Stat. § 25-536(1)(e).

               (b)     Defendant, Atlantic Credit & Finance, Inc., may be served by delivering a

               copy of the Summons and Complaint to its Registered Agent, CSC-Lawyers

               Incorporating Service Company, 233 So. 13 Street, Suite 1900, Lincoln, NE 68508.


                                                 1
     8:19-cv-00196-RFR-CRZ Doc # 1 Filed: 05/03/19 Page 2 of 5 - Page ID # 2



        (4)     On or about October 3, 2000, the deceased borrower, John L. Heath, executed and

delivered to the Plaintiff, United States of America, acting through the Rural Housing Service, an

agency of the United States Department of Agriculture, a Promissory Note whereby he promised

to pay to Plaintiff the sum of $54,000.00, with interest thereon at 6.875 percent per annum. As

consideration of the Note, Plaintiff made a Rural Housing loan to the Defendant pursuant to the

provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471 et seq.). A true and correct

copy of the Note is attached as Exhibit A.

        (5)     At the same time and place and as part of the same transaction, to secure the

payment of the Note, the Defendant Amber G. Heath and the deceased borrower John L. Heath

executed and delivered to the Plaintiff a purchase-money security interest in the form of a Real

Estate Mortgage upon certain real estate in Cheyenne County, Nebraska, within the jurisdiction of

this court, to-wit:

        Lot Five (5), Block Two (2), Hillview Subdivision to Sidney, Cheyenne County,
        Nebraska

        This Mortgage was recorded in the Office of the Recorder of Deeds of Cheyenne County,

Nebraska, on October 3, 2000 in Book 228, at Pages 182-187. A true and correct copy of the

Mortgage is attached as Exhibit B.

        (6)     Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. § 1490a, and the

implementing regulations, 7 C.F.R. § 3550.162, the Real Estate Mortgage also secured the

recapture of interest credit or subsidy granted to the deceased borrower John L. Heath. The total

amount of interest credit or subsidy subject to recapture is $13,553.04.

        (7)     The Plaintiff is the owner and holder of the Promissory Note and Real Estate

Mortgage, attached as Exhibits A and B.




                                                 2
     8:19-cv-00196-RFR-CRZ Doc # 1 Filed: 05/03/19 Page 3 of 5 - Page ID # 3



        (8)    John L. Heath, (now deceased) failed to pay to Plaintiff installments of principal

and interest when due in violation of the provisions of the Note and Mortgage. The Plaintiff has

accelerated the indebtedness and made demand for payment in full. No voluntary payment has

been directly received from the borrower or this wife after acceleration.

        (9)    The Plaintiff claims it is owed, pursuant to the provisions of the Promissory Note

and Real Estate Mortgage, a balance of $78,661.03, which includes principal in the amount of

$55,265.64 (which includes $41,209.15 in principal, $14,001.25 in advances, and $55.24 in late

charges); and $9,842.35 in interest, as of March 28, 2018, plus interest accruing thereafter at the

daily rate of $10.3990; and $13,553.04 in interest credit or subsidy subject to recapture.

        (10)   No other action has been brought for the recovery of the balance due.

        (11)   The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.

        (12)   The following Defendants may claim in interest in the property subject to this

foreclosure action:

               (a)     The Defendant, Amber G. Heath, may claim an interest in the security

        property. The Defendant holds title to the property in fee simple after the deceased

        borrower John L Heath’s passing and executed the Mortgage (Exh. B) in favor of Plaintiff.

               (b)     The Defendant, Atlantic Credit & Finance, Inc. may claim an interest

        pursuant to a judgment in its favor in the amount of $3,204.90, filed in the Cheyenne

        County Court, Nebraska, Case No. CI 14 453, November 12, 2014 and transcribed to the

        District Court of Cheyenne County, Nebraska, Case No. CI-15-138 on September 28, 2015.

        (13)   The interests of the Defendants are junior and inferior to the interests of the

Plaintiff.

        (14)   The Defendants do not have a right to redemption after foreclosure sale herein.
                                                 3
     8:19-cv-00196-RFR-CRZ Doc # 1 Filed: 05/03/19 Page 4 of 5 - Page ID # 4



       WHEREFORE, the Plaintiff demands judgment in rem against the mortgaged property in

the amount of $78,661.03, which includes principal in the amount of $55,265.64 (which includes

$41,209.15 in principal, $14,001.25 in advances, and $55.24 in late charges); and $9,842.35 in

interest, as of March 28, 2018, plus interest accruing thereafter at the daily rate of $10.3990; and

$13,553.04 in interest credit or subsidy subject to recapture.

       The Plaintiff further demands that its Mortgage be declared a first and paramount lien on

the real estate described therein and that such advances as the Plaintiff may be authorized and

required to pay for insurance premiums, real estate taxes, title fees, or other costs necessary to

protect the security during the pendency of this proceeding to be allowed as a first and prior lien

on the security.

       The Plaintiff further demands that all legal right, title and interest which said Defendants

have in the real estate be sold at public sale, without redemption, in accordance with 28 U.S.C. §§

2001-2003, inclusive, and that the sale be subject to any unpaid real estate taxes or special

assessments, and that the sale proceeds be applied in the following order:

       (1)     Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);

       (2)     The costs of the sale and of this action;

       (3)     The interest accruing on the Plaintiff’s judgment in rem against the mortgaged

property;

       (4)     The Plaintiff’s judgment in rem against the mortgaged property;

       (5)     Plaintiff’s in rem judgment for interest credit or subsidy subject to

       recapture; and

       (6)     The balance, if any, be brought into this Court to await its further order.




                                                 4
     8:19-cv-00196-RFR-CRZ Doc # 1 Filed: 05/03/19 Page 5 of 5 - Page ID # 5



       The Plaintiff further demands that all right, title and interest in and to the real estate of the

Defendant, Amber G. Heath, and of all persons claiming by, through or under her to be decreed to

be junior and inferior to the Plaintiff’s Mortgage and be absolutely barred and foreclosed.

       If the purchaser of the real estate be denied possession, the Plaintiff prays that upon the

filing of a proper Praecipe, this Court issue a Writ of Assistance and without further order of this

Court place the purchaser of the real estate in peaceable possession.

                                               UNITED STATES OF AMERICA,
                                               Plaintiff

                                               JOSEPH P. KELLY
                                               United States Attorney for the
                                               District of Nebraska


                                       By:     /s/ Robert L. Homan
                                               ROBERT L. HOMAN, #18580
                                               Assistant United States Attorney
                                               1620 Dodge Street, Suite 1400
                                               Omaha, NE 68102-1506
                                               Tel: 402-661-3700
                                               Fax: 402-661-3086
                                               E-mail: robert.homan@usdoj.gov

Of Counsel:

Office of General Counsel
U.S. Department of Agriculture, Rural Development
Beacon Facility – Mail Stop 1401
P.O. Box 419205
Kansas City, MO 64141-6205
Tel: (816) 823-4646
Fax: (816) 823-4688

                               REQUEST FOR PLACE OF TRIAL

        The United States hereby requests that trial of the above-entitled matter be held in the
City of Omaha, Nebraska.


                                               /s/ Robert L. Homan
                                               ROBERT L. HOMAN
                                                  5
8:19-cv-00196-RFR-CRZ Doc # 1-1 Filed: 05/03/19 Page 1 of 3 - Page ID # 6




                                                                        EXHIBIT
                                                                            A
8:19-cv-00196-RFR-CRZ Doc # 1-1 Filed: 05/03/19 Page 2 of 3 - Page ID # 7
8:19-cv-00196-RFR-CRZ Doc # 1-1 Filed: 05/03/19 Page 3 of 3 - Page ID # 8
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 1 of 6 - Page ID # 9




                                                                      EXHIBIT
                                                                        B
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 2 of 6 - Page ID # 10
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 3 of 6 - Page ID # 11
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 4 of 6 - Page ID # 12
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 5 of 6 - Page ID # 13
8:19-cv-00196-RFR-CRZ Doc # 1-2 Filed: 05/03/19 Page 6 of 6 - Page ID # 14
